75 S.E.2d 410 (1953)
237 N.C. 480
BRYANT
v.
BARBER.
No. 313.
Supreme Court of North Carolina.
April 8, 1953.
*411 Hughes & Abbott, Trenton, for defendant, appellant.
Ruark, Ruark & Moore, Raleigh, and John D. Larkins, Jr., Trenton, for plaintiff, appellee.
DENNY, Justice.
The duty and power to regulate the intrastate transportation of passengers by motor carrier for compensation over the public highways of this State is vested in the North Carolina Utilities Commission pursuant to the provisions of the Bus Act of 1949. And only the holder of a certificate or permit from the Utilities Commission may legally engage in the transportation of intrastate passengers by motor vehicle over the public highways of this State for compensation, unless such party is exempt from regulation by the express terms of the above Act. G.S. § 62-121.52; State ex rel. Utilities Commission v. Carolina Coach Co., 236 N.C. 583, 73 S.E.2d 562.
Section 3 of the Bus Act of 1949, codified as G.S. § 62-121.45, vests in the North Carolina Utilities Commission authority to administer and enforce the provisions of the Act and to make and enforce reasonable and necessary rules and regulations to that *412 end. State ex rel. Utilities Commission v. Fleming, 235 N.C. 660, 71 S.E.2d 41.
The administrative ruling issued by the Commission on 28 April, 1952, purporting to exempt from regulation all persons engaged in the transportation of civilian employees to and from the marine bases at Cherry Point and Camp Lejeune and the military reservation at Fort Bragg, was based upon an erroneous interpretation of the law applicable to exemptions authorized under the Bus Act of 1949.
The statute, G.S. § 62-121.47, which the Commission interpreted to authorize its administrative ruling referred to herein, reads in pertinent part as follows: "Nothing in this article shall be construed to include persons and vehicles engaged in one or more of the following services if not engaged at the time or other times in the transportation of other passengers by motor vehicle for compensation: (a) transportation of passengers for or under the control of the United States government, * * *."
We construe the above statutory provision to authorize the exemption only of such carriers of passengers by motor vehicle, as may have been procured by the United States government to carry passengers for it, or the transportation of passengers by motor vehicles under the control of the United States.
In view of the conclusion we have reached with respect to the administrative ruling, pursuant to which the defendant was issued a certificate of exemption from regulation by the Commission, it follows that his operation as a carrier of passengers by motor vehicle on the public highways of this State for compensation, was not authorized by the Bus Act of 1949, codified as G.S. § 62-121.43 through G.S. § 62-121.79.
It is provided in G.S. § 62-121.72(2): "If any motor carrier, or any other person or corporation, shall operate a motor vehicle for the transportation of passengers for compensation in violation of any provision of this article, * * * the Commission or any holder of a certificate or permit duly issued by the Commission may apply to the resident superior court judge of any judicial district where such motor carrier or other person or corporation so operates, or to any superior court judge holding court in such judicial district, for the enforcement of any provision of this article, or of any rule, regulation, requirement, order, term or condition of the Commission. Such court shall have jurisdiction to enforce obedience to this article or to any rule, order, or decision of the Commission by a writ of injunction or other process, mandatory or otherwise, restraining such carrier, person or corporation, or its officers, agents, employees and representatives from further violation of this article or of any rule, order, regulation, or decision of the Commission."
It would seem that since the plaintiff's first cause of action is bottomed on his alleged rights as the holder of a permit as a contract carrier, and the alleged illegal interference therewith by the defendant, that the provisions of the above statute authorized the institution of this action, and we so hold.
The second cause of action alleges, among other things, that plaintiff had transportation contracts with numerous persons living along his route which obligated such persons to ride on plaintiff's buses exclusively; that the defendant wrongfully, intentionally and maliciously induced and persuaded various persons, naming them, to breach their contracts with plaintiff and to ride on defendant's bus from their homes to and from Camp Lejeune, N. C.; that as a result of the acts of the defendant in inducing plaintiff's passengers to cease to ride on plaintiff's buses in violation of their contracts, the plaintiff has sustained substantial losses of revenue and profits and has been damaged as a result of the defendant's wrongful acts, in the sum of $1,000.
The overwhelming weight of authority in this country is to the effect that a party may be held liable in damages for inducing another to breach a contract. Sorenson v. Chevrolet Motor Co., 171 Minn. 260, 214 N.W. 754, 84 A.L.R. 43, et seq., citing Elvington v. Waccamaw Shingle Co., 191 N.C. 515, 132 S.E. 274; Jones *413 v. Stanly, 76 N.C. 355; Haskins v. Royster, 70 N.C. 601, 16 Am.Rep. 780. See also Winston v. Williams & McKeithan Lumber Co., 227 N.C. 339, 42 S.E.2d 218, and the concurring opinion of Barnhill, J., in Bruton v. Smith, 225 N.C. 584, 36 S.E.2d 9.
We think the rulings of his Honor in the hearing below, from which the defendant appealed, were proper and should be upheld.
Affirmed.